Citation Nr: 0607674	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-20 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, described as a nervous disorder other than post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 1998 and February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The veteran attended a personal hearing at the RO in April 
2000.  A transcript of that hearing is in the file.

This claim was most recently before the Board in October 
2004, at which time it was reopened and remanded for 
additional development.  Jurisdiction of this case was 
subsequently transferred to the Roanoke, Virginia RO.  
Following the completion of the RO's actions, the case was 
returned to the Board for further review.

In October 2004, the Board remanded the issue of entitlement 
to service connection for post traumatic stress disorder so 
that a statement of the case could be issued.  In November 
2004, the statement of the case was issued.  Significantly, 
however, the veteran did not perfect his appeal within 60 
days of that issuance.  As such, the February 2000 rating 
decision which denied entitlement to service connection for 
PTSD is final, 38 U.S.C.A. § 7105 (West 2002), and the Board 
may not exercise jurisdiction over that matter.  




FINDING OF FACT

An acquired psychiatric disorder was not shown in service, a 
psychosis was not compensably disabling within the one-year 
period following the veteran's discharge from active duty, 
and the preponderance of the competent evidence is against 
finding that a current psychiatric disorder is related to his 
period of military service or any event thereof.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, and a psychosis may 
not be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159, 3.326 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Finally, VA has a duty to notify the appellant that he should 
submit all pertinent evidence in his possession.

In this case, the initial rating decision was made in June 
1998, long before the VCAA was enacted.  The record does 
show, however, that a VCAA notice was sent to the veteran in 
November 2004.  The veteran has since had more than an ample 
opportunity to respond to that notice, and to participate in 
a meaningful manner in the adjudication of his claim.  VA has 
complied with the VCAA's duty to assist by attempting to aid 
the veteran in obtaining evidence.  New evidence was received 
but this was primarily duplicates of evidence previously of 
record.  The evidence received fails to establish a  link 
between a current psychiatric disorder and service.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  In short, the Board has 
carefully considered the provisions of the VCAA in light of 
the record on appeal, and for the reasons expressed herein, 
finds that the development of the claim on appeal has been 
consistent with the provisions of the law.  The record 
demonstrates that additional VA development would be futile.

The Board finds that there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in the November 2004 
letter and supplemental statement of the case (SSOC) dated 
May 2005 fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although full and complete notice was 
provided to the appellant after the initial adjudication, he 
was not prejudiced.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

The Board notes that medical records from the veteran's 
period of active service are devoid of either complaints or 
findings relating to any psychiatric problems. 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Finally, service 
connection for a psychosis may be granted if the disorder was 
compensably disabling within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, review of the record shows that subsequent to 
the appellant's service discharge, the earliest medical 
document of record indicating a diagnosis of a psychiatric 
disorder is dated in 1998.  This VA document indicates that 
the veteran had subjective memory loss due to underlying 
depression and stress.  Of significant note, the examiner did 
not relate the veteran's psychiatric disorder to service. 
While there is evidence of current disability manifested by 
an adjustment disorder, without competent evidence linking 
this disorder to service, the benefit sought on appeal cannot 
be granted.  The evidence of record also does not demonstrate 
that a compensably disabling psychosis was present during the 
one- year period immediately following the veteran's 
discharge from service.

The veteran has been afforded VA examination pertaining to 
this disorder in February 1998, and October 1999.  He 
reported that he was not receiving psychiatric treatment nor 
had he ever received any treatment.  He reported difficulty 
sleeping, violent nightmares, and a bad temper.  Following 
examination the examiner in February 1998 diagnosed an 
adjustment disorder with disturbance of mood, while in 
October 1999, the examiner diagnosed an adjustment disorder 
with anxiety.  

The file contains extensive VAMC treatment records from 1998 
to 2004.  These include diagnostic impressions of 
pseudodementia secondary to depression and stress, and an 
anxiety disorder.  No medical opinion of record links any 
acquired psychiatric disability to his period of service.

The veteran's contentions represent the only evidence of 
record relating his psychiatric disorder to his period of 
service. These statements are not competent evidence to 
establish the etiology of his current psychiatric disorder. 
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge, and 
require the special knowledge and experience of a trained 
medical professional. Because the veteran is not a medical 
professional, he is not competent to offer a determination 
that his current psychiatric disorder is the result of 
military service. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In this case, despite being offered the opportunity to do so, 
the veteran has presented no competent evidence to support 
his claim of entitlement to service connection for an 
acquired psychiatric disorder. None of the medical data on 
file relates his psychiatric disorder to his military service 
or any event thereof. Accordingly, service connection for an 
acquired psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, described as a nervous disorder other than PTSD, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


